       Case 2:20-cv-01227-DJH Document 1 Filed 06/19/20 Page 1 of 14



     BENDAU & BENDAU PLLC
 1   Clifford P. Bendau, II (030204)
     Christopher J. Bendau (032981)
 2   P.O. Box 97066
     Phoenix, Arizona 85060
 3   Telephone: (480) 382-5176
     Facsimile: (480) 304-3805
 4   Email: cliffordbendau@bendaulaw.com
            chris@bendaulaw.com
 5   Attorneys for Plaintiff
 6
                              UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF ARIZONA
 8
 9    Richard Knapp,
                                                   No.
10                          Plaintiff,
11    vs.                                          COMPLAINT
12
      All Over Towing Incorporated, an
13    Arizona Corporation, Thomas J.
      DiMarco, Sr. and Jane Doe DiMarco, a
14    married couple, Dawn DiMarco and
      John Doe DiMarco, a married couple,
15    and Joseph DiMarco Sr. and Jane Doe
      DiMarco II,
16
                            Defendants.
17
18
19          Plaintiff, Richard Knapp (“Plaintiff” or “Richard Knapp”), sues the Defendants
20   All Over Towing Incorporated, Thomas J. DiMarco Sr. and Jane Doe DiMarco, Dawn
21
     DiMarco and John Doe DiMarco, and Joseph DiMarco Sr. and Jane Doe DiMarco II
22
     (“Defendants”) and alleges as follows:
23
24                               PRELIMINARY STATEMENT
25          1.    This is an action for unpaid minimum wages, unpaid overtime wages,
26
     liquidated damages, attorneys’ fees, costs, and interest under the Fair Labor Standards
27
28
                                                -1-
29
30
       Case 2:20-cv-01227-DJH Document 1 Filed 06/19/20 Page 2 of 14



     Act (“FLSA”), 29 U.S.C. § 201, et seq.; unpaid minimum wage under the Arizona
 1
 2   Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”) Title 23, Chapter
 3   2, Article 8; and unpaid wages under the Arizona Wage Act (“AWA”), A.R.S. Title 23,
 4
     Chapter 2, Article 7.
 5
            2.     The FLSA was enacted “to protect all covered workers from substandard
 6
 7   wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
 8   728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
 9
     minimum wage of pay for all time spent working during their regular 40-hour
10
     workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
11
12   exempt employees one and one-half their regular rate of pay for all hours worked in

13   excess of 40 hours in a workweek. See 29 U.S.C § 207.
14
            3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
15
     the State of Arizona.
16
17          4.     The AWA, A.R.S. § 23-350, et seq., establishes standards for wage

18   payments to employees within the State of Arizona.
19
                                 JURISDICTION AND VENUE
20
            5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
21
22   29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of

23   the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
24
     1367 because the state law claims asserted herein are so related to claims in this action
25
     over which this Court has subject matter jurisdiction that they form part of the same case
26
27   or controversy under Article III of the United States Constitution.

28
                                                 -2-
29
30
       Case 2:20-cv-01227-DJH Document 1 Filed 06/19/20 Page 3 of 14



            6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
 1
 2   acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and
 3   Defendants regularly conduct business in and have engaged in the wrongful conduct
 4
     alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.
 5
                                               PARTIES
 6
 7          7.     At all times material to the matters alleged in this Complaint, Plaintiff was
 8   an individual residing in Maricopa County, Arizona, and is a former employee of
 9
     Defendants.
10
            8.     At all material times, All Over Towing Incorporated was a corporation duly
11
12   licensed to transact business in the State of Arizona. At all material times, Defendant All

13   Over Towing Incorporated does business, has offices, and/or maintains agents for the
14
     transaction of its customary business in Maricopa County, Arizona.
15
            9.     At all relevant times, Defendant All Over Towing Incorporated owned and
16
17   operated as “Quick Pik All Over Towing,” a vehicle towing and repossession company

18   located at 1966 E. Deer Valley Road, Phoenix, AZ 85024.
19
            10.    Under the FLSA, Defendant All Over Towing Incorporated is an employer.
20
     The FLSA defines “employer” as any person who acts directly or indirectly in the interest
21
22   of an employer in relation to an employee. At all relevant times, Defendant All Over

23   Towing Incorporated had the authority to hire and fire employees, supervised and
24
     controlled work schedules or the conditions of employment, determined the rate and
25
     method of payment, and maintained employment records in connection with Plaintiff’s
26
27   employment with Defendants. As a person who acted in the interest of All Over Towing

28
                                                   -3-
29
30
       Case 2:20-cv-01227-DJH Document 1 Filed 06/19/20 Page 4 of 14



     Incorporated in relation to the company’s employees, Defendant All Over Towing
 1
 2   Incorporated is subject to liability under the FLSA.
 3          11.    Defendants Thomas J. DiMarco Sr. and Jane Doe DiMarco are, upon
 4
     information and belief, husband and wife. They have caused events to take place giving
 5
     rise to the claims in this Complaint as to which their marital community is fully liable.
 6
 7   Thomas J. DiMarco Sr. and Jane Doe DiMarco are owners of All Over Towing
 8   Incorporated and were at all relevant times Plaintiff’s employers as defined by the FLSA,
 9
     29 U.S.C. § 203(d).
10
            12.    Under the FLSA, Defendants Thomas J. DiMarco Sr. and Jane Doe
11
12   DiMarco are employers. The FLSA defines “employer” as any person who acts directly

13   or indirectly in the interest of an employer in relation to an employee. At all relevant
14
     times, Defendants Thomas J. DiMarco Sr. and Jane Doe DiMarco had the authority to
15
     hire and fire employees, supervised and controlled work schedules or the conditions of
16
17   employment, determined the rate and method of payment, and maintained employment

18   records in connection with Plaintiff’s employment with Defendants. As persons who
19
     acted in the interest of All Over Towing Incorporated in relation to the company’s
20
     employees, Defendants Thomas J. DiMarco Sr. and Jane Doe DiMarco are subject to
21
22   individual liability under the FLSA.

23          13.    Defendants Dawn DiMarco and John Doe DiMarco are, upon information
24
     and belief, husband and wife. They have caused events to take place giving rise to the
25
     claims in this Complaint as to which their marital community is fully liable. Dawn
26
27
28
                                                 -4-
29
30
       Case 2:20-cv-01227-DJH Document 1 Filed 06/19/20 Page 5 of 14



     DiMarco and John Doe DiMarco are owners of All Over Towing Incorporated and were
 1
 2   at all relevant times Plaintiff’s employers as defined by the FLSA, 29 U.S.C. § 203(d).
 3          14.    Under the FLSA, Defendants Dawn DiMarco and John Doe DiMarco are
 4
     employers. The FLSA defines “employer” as any person who acts directly or indirectly
 5
     in the interest of an employer in relation to an employee. At all relevant times,
 6
 7   Defendants Dawn DiMarco and John Doe DiMarco had the authority to hire and fire
 8   employees, supervised and controlled work schedules or the conditions of employment,
 9
     determined the rate and method of payment, and maintained employment records in
10
     connection with Plaintiff’s employment with Defendants. As persons who acted in the
11
12   interest of All Over Towing Incorporated in relation to the company’s employees,

13   Defendants Dawn DiMarco and John Doe DiMarco are subject to individual liability
14
     under the FLSA.
15
            15.    Defendants Joseph DiMarco and Jane Doe DiMarco II are, upon
16
17   information and belief, husband and wife. They have caused events to take place giving

18   rise to the claims in this Complaint as to which their marital community is fully liable.
19
     Joseph DiMarco and Jane Doe DiMarco II are owners of All Over Towing Incorporated
20
     and were at all relevant times Plaintiff’s employers as defined by the FLSA, 29 U.S.C. §
21
22   203(d).

23          16.    Under the FLSA, Defendants Joseph DiMarco and Jane Doe DiMarco II are
24
     employers. The FLSA defines “employer” as any person who acts directly or indirectly
25
     in the interest of an employer in relation to an employee. At all relevant times,
26
27   Defendants Joseph DiMarco and Jane Doe DiMarco II had the authority to hire and fire

28
                                                 -5-
29
30
       Case 2:20-cv-01227-DJH Document 1 Filed 06/19/20 Page 6 of 14



     employees, supervised and controlled work schedules or the conditions of employment,
 1
 2   determined the rate and method of payment, and maintained employment records in
 3   connection with Plaintiff’s employment with Defendants. As persons who acted in the
 4
     interest of All Over Towing Incorporated in relation to the company’s employees,
 5
     Defendants Joseph DiMarco and Jane Doe DiMarco II are subject to individual liability
 6
 7   under the FLSA.
 8          17.    Plaintiff is further informed, believes, and therefore alleges that each of the
 9
     Defendants herein gave consent to, ratified, and authorized the acts of all other
10
     Defendants, as alleged herein.
11
12          18.    Defendants, and each of them, are sued in both their individual and

13   corporate capacities.
14
            19.    Defendants are jointly and severally liable for the injuries and damages
15
     sustained by Plaintiff.
16
17          20.    At all relevant times, Plaintiff was an “employee” of Defendants All Over

18   Towing Incorporated, Thomas J. DiMarco Sr. and Jane Doe DiMarco, Dawn DiMarco
19
     and John Doe DiMarco, and Joseph DiMarco Sr. and Jane Doe DiMarco II as defined by
20
     the FLSA, 29 U.S.C. § 201, et seq.
21
22          21.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to

23   Defendants All Over Towing Incorporated, Thomas J. DiMarco Sr. and Jane Doe
24
     DiMarco, Dawn DiMarco and John Doe DiMarco, and Joseph DiMarco Sr. and Jane Doe
25
     DiMarco II.
26
27
28
                                                  -6-
29
30
       Case 2:20-cv-01227-DJH Document 1 Filed 06/19/20 Page 7 of 14



            22.    At all relevant times, Defendants All Over Towing Incorporated, Thomas J.
 1
 2   DiMarco Sr. and Jane Doe DiMarco, Dawn DiMarco and John Doe DiMarco, and Joseph
 3   DiMarco Sr. and Jane Doe DiMarco II were and continue to be “employers” as defined
 4
     by the FLSA, 29 U.S.C. § 201, et seq.
 5
            23.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
 6
 7   Defendants All Over Towing Incorporated, Thomas J. DiMarco Sr. and Jane Doe
 8   DiMarco, Dawn DiMarco and John Doe DiMarco, and Joseph DiMarco Sr. and Jane Doe
 9
     DiMarco II.
10
            24.    At all relevant times, Plaintiff was an “employee” of Defendants All Over
11
12   Towing Incorporated, Thomas J. DiMarco Sr. and Jane Doe DiMarco, Dawn DiMarco

13   and John Doe DiMarco, and Joseph DiMarco Sr. and Jane Doe DiMarco II as defined by
14
     A.R.S. § 23-362.
15
            25.    At all relevant times, Defendants All Over Towing Incorporated, Thomas J.
16
17   DiMarco Sr. and Jane Doe DiMarco, Dawn DiMarco and John Doe DiMarco, and Joseph

18   DiMarco Sr. and Jane Doe DiMarco II were and continue to be “employers” of Plaintiff
19
     as defined by A.R.S. § 23-362.
20
            26.    Defendants individually and/or through an enterprise or agent, directed and
21
22   exercised control over Plaintiff’s work and wages at all relevant times.

23          27.    Plaintiff, in his work for Defendants, was employed by an enterprise
24
     engaged in commerce that had annual gross sales of at least $500,000.
25
            28.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in
26
27   commerce or the production of goods for commerce.

28
                                                 -7-
29
30
       Case 2:20-cv-01227-DJH Document 1 Filed 06/19/20 Page 8 of 14



           29.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in
 1
 2   interstate commerce.
 3         30.    Plaintiff, in his work for Defendant, regularly handled goods produced or
 4
     transported in interstate commerce.
 5
                                    FACTUAL ALLEGATIONS
 6
 7         31.    Defendants own and/or operate as Quick Pik All Over Towing, an
 8   enterprise located in Maricopa County, Arizona.
 9
           32.    All Over Towing Incorporated is a vehicle towing and repossession
10
     company located in Phoenix, Arizona.
11
12         33.    Plaintiff was hired by Defendants in approximately January 2014.

13         34.    At all relevant times, Plaintiff worked for Defendants until approximately
14
     February 2020.
15
           35.    At all relevant times, in his work for Defendants, Plaintiff worked as a tow-
16
17   truck driver for Defendants.

18         36.    In his work for Defendants, Plaintiff performed non-exempt manual,
19
     unskilled labor, all of which was related to vehicle towing and repossession. Such work
20
     included, but was not limited to, towing vehicles to and from Defendants’ holding
21
22   facility, shops, customers’ homes, or body shops.

23         37.    Defendants, in their sole discretion, paid Plaintiff $180 per day.
24
           38.    Plaintiff typically worked between 50 and 60 hours per week.
25
           39.    Defendants failed to compensate Plaintiff any wages whatsoever for his
26
27   final week of work for Defendants.

28
                                                -8-
29
30
       Case 2:20-cv-01227-DJH Document 1 Filed 06/19/20 Page 9 of 14



            40.    As a result of not having paid any wage whatsoever to Plaintiff during his
 1
 2   final week of employment with Defendants, Defendants failed to pay the applicable
 3   minimum wage to Plaintiff.
 4
            41.    As a result of Defendants’ willful failure to compensate Plaintiff any wage
 5
     whatsoever for his final week of work for Defendants, Defendants violated 29 U.S.C. §
 6
 7   206(a).
 8          42.    As a result of Defendants’ willful failure to compensate Plaintiff any wage
 9
     whatsoever for his final week of work for Defendants, Defendant violated the AMWA,
10
     A.R.S. § 23-363.
11
12          43.    As a result of Defendants’ willful failure to compensate Plaintiff any wage

13   whatsoever for his final week of work for Defendants, Defendants violated the AMA,
14
     A.R.S., § 23-351.
15
            44.    Plaintiff was a non-exempt employee.
16
17          45.    At all relevant times, Defendants also failed to properly compensate

18   Plaintiff at the applicable minimum wage for many of his hours worked for Defendants.
19
            46.    Defendants knew that – or acted with reckless disregard as to whether –
20
     their refusal or failure to properly compensate Plaintiff during the course of his
21
22   employment would violate federal and state law, and Defendants were aware of the

23   FLSA minimum wage and requirements during Plaintiff’s employment. As such,
24
     Defendants’ conduct constitutes a willful violation of the FLSA and the AMWA.
25
            47.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
26
27   of his rights under the FLSA.

28
                                                  -9-
29
30
      Case 2:20-cv-01227-DJH Document 1 Filed 06/19/20 Page 10 of 14



            48.    Plaintiff is a covered employee within the meaning of the FLSA.
 1
 2          49.    Defendants individually and/or through an enterprise or agent, directed and
 3   exercised control over Plaintiff’s work and wages at all relevant times.
 4
            50.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
 5
     from Defendants compensation for unpaid minimum and overtime wages, an additional
 6
 7   amount equal amount as liquidated damages, interest, and reasonable attorney’s fees and
 8   costs of this action under 29 U.S.C. § 216(b).
 9
            51.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
10
     from Defendants compensation for unpaid wages, an additional amount equal to twice the
11
12   unpaid minimum wages as liquidated damages, interest, and reasonable attorney’s fees

13   and costs of this action under A.R.S § 23-363.
14
            52.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
15
     from Defendants compensation for his unpaid wages at an hourly rate, to be proven at
16
17   trial, in an amount that is treble the amount of his unpaid wages, plus interest thereon,

18   and his costs incurred under A.R.S. § 23-355.
19
                       COUNT ONE: FAIR LABOR STANDARDS ACT
20                        FAILURE TO PAY MINIMUM WAGE
21          53.    Plaintiff realleges and incorporates by reference all allegations in all
22
     preceding paragraphs.
23
24          54.    Defendants willfully and improperly refused to pay Plaintiff his paycheck

25   for his final week of work.
26
27
28
                                                 -10-
29
30
      Case 2:20-cv-01227-DJH Document 1 Filed 06/19/20 Page 11 of 14



            55.         As a result, Defendants failed to pay the applicable minimum wage to
 1
 2   Plaintiff.
 3          56.         Defendants’ practice of willfully and improperly refused to pay Plaintiff his
 4
     paycheck for his final week of work, 29 U.S.C. § 206(a).
 5
            57.         Plaintiff is therefore entitled to compensation for the full applicable
 6
 7   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
 8   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
 9
            WHEREFORE, Plaintiff, Richard Knapp, respectfully requests that this Court
10
     grant the following relief in Plaintiff’s favor, and against Defendants:
11
12          A.          For the Court to declare and find that the Defendant committed one of more

13                      of the following acts:
14
                   i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
15
                               206(a), by failing to pay proper minimum wages;
16
17                ii.          Willfully violated minimum wage provisions of the FLSA, 29

18                             U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
19
            B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
20
                        determined at trial;
21
22          C.          For the Court to award compensatory damages, including liquidated

23                      damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
24
            D.          For the Court to award prejudgment and post-judgment interest;
25
26
27
28
                                                      -11-
29
30
      Case 2:20-cv-01227-DJH Document 1 Filed 06/19/20 Page 12 of 14



            E.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
 1
 2                 action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
 3                 forth herein;
 4
            F.     Such other relief as this Court shall deem just and proper.
 5
                      COUNT TWO: ARIZONA MINIMUM WAGE ACT
 6
                          FAILURE TO PAY MINIMUM WAGE
 7
            58.    Plaintiff realleges and incorporates by reference all allegations in all
 8
 9   preceding paragraphs.

10          59.    Defendants willfully and improperly refused to pay Plaintiff his paycheck
11
     for his final week of work.
12
            60.    As a result, Defendants failed to pay the applicable minimum wage to
13
14   Plaintiff.

15          61.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
16
     required minimum wage rate violates the AMWA, A.R.S. § 23-363.
17
            62.    Plaintiff is therefore entitled to compensation for the full applicable
18
19   minimum wage at an hourly rate, to be proven at trial, plus an additional amount equal to

20   twice the unpaid wages as liquidated damages, together with interest, reasonable
21   attorney’s fees, and costs.
22
            WHEREFORE, Plaintiff, Richard Knapp, respectfully requests that this Court
23
24   grant the following relief in Plaintiff’s favor, and against Defendants:

25          A.     For the Court to declare and find that the Defendants committed one of
26                 more of the following acts:
27
28
                                                 -12-
29
30
      Case 2:20-cv-01227-DJH Document 1 Filed 06/19/20 Page 13 of 14



                  i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
 1
 2                            363, by failing to pay proper minimum wages;
 3               ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
 4
                              § 23-363 by willfully failing to pay proper minimum wages;
 5
           B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
 6
 7                     determined at trial;
 8         C.          For the Court to award compensatory damages, including liquidated
 9
                       damages pursuant to A.R.S. § 23-364, to be determined at trial;
10
           D.          For the Court to award prejudgment and post-judgment interest;
11
12         E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the

13                     action pursuant to A.R.S. § 23-364 and all other causes of action set forth
14
                       herein;
15
           F.          Such other relief as this Court shall deem just and proper.
16
17                               COUNT THREE: ARIZONA WAGE ACT
                                   FAILURE TO PAY WAGES OWED
18
19         63.         Plaintiff realleges and incorporates by reference all allegations in all

20   preceding paragraphs.
21         64.         Defendants willfully failed or refused to pay Plaintiff wages for the hours
22
     that Plaintiff worked for them during the final week of his employment.
23
24         65.         Defendant’s practice of willfully failing to pay Plaintiff wages for labor

25   performed violates the AWA, A.R.S. § 23-351.
26
27
28
                                                     -13-
29
30
      Case 2:20-cv-01227-DJH Document 1 Filed 06/19/20 Page 14 of 14



            66.    Plaintiff is therefore entitled to compensation for the full applicable wages
 1
 2   at an hourly rate, to be proven at trial, in an amount treble the unpaid wages, together
 3   with interest, and costs of this action.
 4
            WHEREFORE, Plaintiff, Richard Knapp, individually, respectfully requests that
 5
     this Court grant the following relief in Plaintiff’s favor, and against Defendants:
 6
 7          A.     For the Court to declare and find that the Defendants violated A.R.S. Title
 8                 23, Chapter 2, by failing to pay wages owed to Plaintiff;
 9
            B.     For the Court to award compensatory damages, including treble the amount
10
                   of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
11
12                 at trial;

13          C.     For the Court to award prejudgment and post-judgment interest;
14
            D.     For the Court to award Plaintiff reasonable attorneys’ fees and costs;
15
            E.     Such other relief as this Court shall deem just and proper.
16
17                                    JURY TRIAL DEMAND

18          Plaintiff hereby demands a trial by jury on all issues so triable.
19
            RESPECTFULLY SUBMITTED this 19th day of June, 2020.
20
21
                                                        BENDAU & BENDAU PLLC
22
                                                        By: /s/ Christopher J. Bendau
23                                                      Clifford P. Bendau, II
24                                                      Christopher J. Bendau
                                                        Attorneys for Plaintiff
25
26
27
28
                                                 -14-
29
30
